Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Kitada (US 20100244201 A1).
In regard to claim 1 Kitada teaches a sealing structure [see Fig. 2J] that seals an object [ “rewiring layer 12 composed of Cu”] to be sealed, the structure comprising: 
a first inorganic film [see paragraph 0030 “silicon oxide film 14 is sometimes referred to as a P-TEOS film”]; 
a first resin-containing film [see paragraph 0025 “BCB resin layer 30”] which is in contact with the first inorganic film and comprises a first resin; and 
a second inorganic film [“silicon oxide film 21”] which is positioned on a side opposite to the first inorganic film with the first resin- containing film interposed between the first and second inorganic films; and 
wherein the first inorganic film has a recessed portion or a hole [see hole between 14p and 14d] positioned on a surface side of the first inorganic film opposite to the object to be sealed, and a portion of the first resin-containing film is positioned in [see Fig. 2J] the recessed portion or the hole. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 5600151 A) hereafter referred to as Adachi in view of Kimura et al. (US 6069400 A) hereafter referred to as Kimura
In regard to claim 1 Adachi teaches a sealing structure [see Fig. 1d] that seals an object [see column 5 “3 an aluminum wiring”] to be sealed, the structure comprising: 
a first inorganic film [“4 a silicon nitride film”]; 
a first resin-containing film [“5 a resin film for stress buffering, which film constitutes the characteristic feature of the present invention”] which is in contact with the first inorganic film and comprises a first resin; and 
a second film [see column 6 line 28 “resulting structure was sealed with a molding resin 9 containing a filler 10” ] which is positioned on a side opposite to the first inorganic film with the first resin- containing film interposed between the first inorganic film and second film; and 
wherein the first inorganic film has a recessed portion [see Fig. 1d see recesses shown in 4 in which 5 is located] or a hole positioned on a surface side of the first inorganic film opposite to the object to be sealed, and a portion of the first resin-containing film is positioned in the recessed portion or the hole,
but does not clearly teach that the second film is a second inorganic film.
See “the stress of the molding resin 9 used for sealing” “malfunctioning of the semiconductor device due to the partial stress of the filler 10 could be prevented”.
See Kimura column 10 line 51 “The production of the low-stress TEOS oxide film 6 of the semiconductor device of FIG. 4 may be accomplished by optimizing the power of a high-frequency power supply for plasma CVD. More specifically, the output power from the RF power supply 1a of FIG. 3 is initially set to 150 to 350 (w), and the output power from the RF power supply 1b of FIG. 3 is initially set to 20 to 100 (w). Varying the power from the RF power supply 1b allows the production of the TEOS oxide film having different stresses”.
Thus it would be obvious to modify Adachi to replace 9,10 with TEOS i.e. to modify Adachi to include that the second film is a second inorganic film.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is TEOS oxide is known to give good results for stress management.
In regard to claim 3 Adachi and Kimura as combined teaches wherein at least a portion of the second inorganic film is in contact [see Adachi Fig. 1d see column 6 line 26 “bonding pad 3a through a bonding wire 8”] with at least a portion of a terminal. 
In regard to claim 4 Adachi and Kimura as combined teaches  wherein at least a portion of the second inorganic film is in contact with at least a portion [see Adachi Fig. 1d] of a side surface of the first inorganic film. 
In regard to claim 5 Adachi and Kimura as combined teaches  wherein the at least a portion of the second inorganic film is in contact with  [see Adachi Fig. 1d] at least a portion of a surface of the first inorganic film on which the first resin-containing film is disposed. 
In regard to claim 6 Adachi and Kimura as combined teaches wherein the first inorganic film covers at least one partition wall [see Adachi Fig. 1d see column 5 “3 an aluminum wiring”] extending between a plurality of electrodes. 

Claim 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 5600151 A) hereafter referred to as Adachi in view of Kimura et al. (US 6069400 A) hereafter referred to as Kimura
In regard to claim 7 Adachi teaches a sealing structure [see Fig. 1d] that seals an object [see column 5 “3 an aluminum wiring”] to be sealed, the structure comprising: 
a first inorganic film [“4 a silicon nitride film”]; 
a first resin-containing film [“5 a resin film for stress buffering, which film constitutes the characteristic feature of the present invention”] which is in contact with the first inorganic film and comprises a first resin; and 
a second film [see column 6 line 28 “resulting structure was sealed with a molding resin 9 containing a filler 10” ] which is positioned on a side opposite to the first inorganic film with the first resin- containing film interposed between the first inorganic film and second film; and 
wherein at least a portion of the second film is in contact [see Fig. 1d] with at least a portion of a side surface of the first inorganic film,
but does not clearly teach that the second film is a second inorganic film.
See “the stress of the molding resin 9 used for sealing” “malfunctioning of the semiconductor device due to the partial stress of the filler 10 could be prevented”.
See Kimura column 10 line 51 “The production of the low-stress TEOS oxide film 6 of the semiconductor device of FIG. 4 may be accomplished by optimizing the power of a high-frequency power supply for plasma CVD. More specifically, the output power from the RF power supply 1a of FIG. 3 is initially set to 150 to 350 (w), and the output power from the RF power supply 1b of FIG. 3 is initially set to 20 to 100 (w). Varying the power from the RF power supply 1b allows the production of the TEOS oxide film having different stresses”.
Thus it would be obvious to modify Adachi to replace 9,10 with TEOS i.e. to modify Adachi to include that the second film is a second inorganic film.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is TEOS oxide is known to give good results for stress management.
In regard to claim 8 Adachi and Kimura as combined teaches wherein the at least a portion of the second inorganic film is in contact [see Adachi Fig. 1d] with at least a portion of a surface of the first inorganic film on which the first resin-containing film is disposed. 
In regard to claim 10 Adachi and Kimura as combined teaches wherein the at least a portion of the second inorganic film is in contact [see Adachi Fig. 1d see column 6 line 26 “bonding pad 3a through a bonding wire 8”] with at least a portion of a terminal. 
In regard to claim 11 Adachi and Kimura as combined teaches wherein the first inorganic film covers at least one partition wall [see Adachi Fig. 1d see column 5 “3 an aluminum wiring”] extending between a plurality of electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818